Case 6:21-cv-00894-GAP Document1 Filed 05/24/21 Page 1 of 9 PagelD 1
Case 6:21-bk-01251-LVV Doc 39 Filed 05/19/21 Page1of9

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

www.flmb.uscourts.gov

In re: wire BI GA?
TALAL QAIS ABDULMUNEM AL ZAWAWI, Case No. 6:21-bk-01251-LVV
Chapter 15

Debtor in a Foreign Proceeding.
/

NOTICE OF APPEAL AND STATEMENT OF ELECTION

P 1: I i e ellant

l. Name(s) of appellant(s): TALAL QAIS ABDULMUNEM AL ZAWAWI

 

Be Position of appellant(s) in the adversary proceeding or bankruptcy case that is the subject
of this appeal:
For appeals in an adversary proceeding. For appeals in a bankruptcy case and not in
an adversary proceeding.
Ol Plaintiff LI Debtor
[] Defendant L] Creditor
[] Other (describe) L] Trustee
& Other (describe): Debtor in a Foreign
Proceeding

 

 

 

 

Part 2: Identify the subject of this appeal

l. Describe the judgment, order, or decree appealed from:

Order Granting Recognition of Foreign Main Proceeding Pursuant to §§ 1515 and 1517 of
the Bankruptcy Code and Granting Related Relief (Doc. 36) (the “Order”) a copy of which
is attached as Exhibit “A.”

In addition, the Bankruptcy Judge announced orally at a hearing on April 22, 2021 that the
Court would enter a supplemental decision or memorandum opinion to expand on its
holdings in the Order. As of the date of this Notice of Appeal, the supplemental decision
has not been rendered by the Bankruptcy Judge.

2: State the date on which the judgment, order, or decree wasentered: May 6, 2021.
Case 6:21-cv-00894-GAP Document1 Filed 05/24/21 Page 2 of 9 PagelID 2
Case 6:21-bk-01251-LVV Doc39 Filed 05/19/21 Page 2 of 9

Part 3: Identify the other parties t

List the names of all parties to the judgment, order, or decree appealed from and the names,
addresses, and telephone numbers of their attorneys (attach additional pages if necessary):

 

Party:
Colin Diss, Hannah Davie, and Michael

Leeds (collectively, the “Foreign
Representatives”)

 

 

Attorney(s):

Leyza F. Blanco, Esq.
Cristina V. Beard, Esq.
SEQUOR LAW

1111 Brickell Avenue, Suite 1250
Miami, Florida 33131
Telephone: 305-372-8282
Facsimile: 305-372-8202
E-Mails:
iblanco@sequorlaw.com
cvicens@sequorlaw.com

 

 

Not applicable

If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate
Panel will hear this appeal unless, pursuant to 28 U.S.C. § 158(c){1), a party elects to have the
appeal heard by the United States District Court. If an appellant filing this notice wishes to
have the appeal heard by the United States District Court, check below. Do not check the box if
the appellant wishes the Bankruptcy Appellate Panel to hear the appeal.

(1) Appellant(s) elect to have the appeal heard by the United States District Court rather than

by the Bankruptcy Appellate Panel.

 
Case 6:21-cv-00894-GAP Document1 Filed 05/24/21 Page 3 of 9 PagelD 3
Case 6:21-bk-01251-LVV Doc 39 Filed 05/19/21 Page 3 of 9

Part 5: Sign below

/s/ Kenneth D. Herron, Jr. Date: May 19, 2021
Kenneth D. (Chip) Herron, Jr.

Florida Bar No. 699403

Herron Hill Law Group, PLLC

135 W. Central Blvd., Ste. 480

Orlando, Florida 32801

Telephone: (407) 648-0058

Primary e-mail: chip@bherronhilllaw.com
Secondary e-mail: lauren@herronhilllaw.com

Certificate of Service

I certify that I have filed a copy of the foregoing Notice of Appeal with this Court’s
CM/ECF System to be served in accordance therewith, and that a copy of the foregoing document
was served on May 19, 2021, on the following parties provided below:

Leyza F. Blanco, Esq.

SEQUOR LAW

1111 Brickell Avenue, Suite 1250
Miami, Florida 33131

Cristina V. Beard, Esq.

SEQUOR LAW

1111 Brickell Avenue, Suite 1250
Miami, Florida 33131
Case 6:21-cv-00894-GAP Document1 Filed 05/24/21 Page 4 of 9 PagelD 4
Case 6:21-bk-01251-LVV Doc 36 Filed 05/06/21 Page 4of®

EXHIBIT
ORDERED. A

Dated: May 05, 2021 2

pdge.

Lori WA aughan i :
United States Bankruptcy Judge

   

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
In re: Case No.: 6:21-bk-01251-LVV
Talal Qais Abdulmunem Al Zawawi Chapter 15

Debtor in a Foreign Proceeding

 

ORDER GRANTING RECOGNITION OF FOREIGN
MAIN PROCEEDING PURSUANT TO §§ 1515 AND 1517 OF
THE BANKRUPTCY CODE AND GRANTING RELATED RELIEF
This matter came on for hearing on April 22, 2021 (the “Hearing”), upon the Motion for
Order Granting Recognition of Foreign Main Proceeding Pursuant To §§1515 and 1517 of the
Bankruptcy Code and Related Relief (the “Motion for Recognition”)! [ECF No. 2], of Colin Diss,
Hannah Davie, and Michael Leeds (collectively, the “Foreign Representatives”), as court-

appointed joint trustees of the foreign bankruptcy estate of Talal Qais Abdulmunem Al Zawawi

(“Debtor”), seeking recognition and related relief pursuant to Chapter 15 of the Bankruptcy Code

 

' Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in
the Motion for Recognition.
Case 6:21-cv-00894-GAP Document1 Filed 05/24/21 Page 5 of 9 PagelD 5
Case 6:21-bk-01251-LVV Doc 38 Filed 05/00/21 Page 4 of 8

of the Debtor’s bankruptcy proceeding under the supervision of High Court of Justice, Business
and Property Courts of England and Wales (the “UK Bankruptcy Court”). The Court, having
considered the Petition [D.E. 1], the Motion for Recognition [D.E. 2], the Amended Declaration
of Colin Diss [D.E. 32], Debtor’s Objection to Recognition and Motion to Dismiss Chapter 15
Case [D.E 30] and Foreign Representatives’ Response thereto [D.E. 33], the argument of counsel,
and being otherwise duly informed, the Court makes the following Order.

The Court finds:

A. Due and timely notice of the filing of the Chapter 15 Petition and the Hearing was
given by the Foreign Representatives as directed by this Court.

B. This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

C. Venue of this proceeding is proper in this judicial district pursuant to 28 U.S.C.
§ 1410.

D. This is a core proceeding under 28 U.S.C. § 157(b)(2)(P).

E. The Foreign Representatives qualify as a “foreign representatives” as defined in 11
U.S.C. §101(24), and Debtor did not object otherwise.

F. This Chapter 15 case was properly commenced pursuant to 11 U.S.C. §§ 1504,
1515 and 1517.

G. Foreign Representatives have met the requirements of 11 U.S.C. §§ 1515(b),
1515(c), 1515(d), and Rule 1007(a)(4) of the Federal Rules of Bankruptcy Procedure, and Debtor
did not object otherwise.

H. The UK Proceeding is a foreign proceeding under 11 U.S.C. §§ 101(23) and
1502(4), and Debtor did not object otherwise.

I. The UK Proceeding is entitled to recognition by this Court under 11 U.S.C. § 1517.
Case 6:21-cv-00894-GAP Document1 Filed 05/24/21 Page 6 of 9 PagelD 6
Case 6:21-bk-01251-LVV Doc36 Filed 05/06/21 Page 8 of 8

J. The UK Proceeding is pending before the High Court of Justice, Business and
Property Courts of England and Wales. The Debtor’s center of main interests is in the UK and the
Debtor did not object otherwise.

K. Accordingly, the UK Proceeding is a foreign main proceeding under 11 U.S.C. §
1502(4), entitled to recognition as a foreign main proceeding under 11 U.S.C. § 1517(b)(1).

L. The Foreign Representatives are entitled to all relief provided under 11 U.S.C.
§ 1520.

M. The Foreign Representatives are further entitled to the relief expressly set forth in
11 U.S.C. § 1521.

N. The relief granted by this Order is necessary and appropriate, in the interests of
public and international comity, consistent with the public policy of the United States, warranted
pursuant to 11 U.S.C. § 1521 and will not cause any hardship to the creditors of the Debtor or other
parties that is not outweighed by the benefits of the relief being granted.

Accordingly, it is ORDERED AND ADJUDGED that:

l. The Debtor’s Objection to Recognition is OVERRULED and Debtor’s Motion to
Dismiss is DENIED.

2. For the reasons stated by the Court on the record, 11 U.S.C. § 109(a) does not apply
in proceedings commenced under Chapter 15 of the Bankruptcy Code, and the Court may render a
supplemental decision to expand on this holding.

3. The UK Proceeding is granted recognition as a “foreign main proceeding” under
11 U.S.C. § 1517.

4. The UK Proceeding and the orders of the UK Bankruptcy Court shall be given full

force and effect and be binding on and enforceable in the United States against all persons and
Case 6:21-cv-00894-GAP Document1 Filed 05/24/21 Page 7 of 9 PagelD 7
Case 6:21-bk-01251-LVV Doc3@ Filed 05/06/21 Page 4 of®

entities. This includes without limitation, the UK Bankruptcy Court’s June 29, 2020 order
commencing the UK Proceeding, which is attached to the Motion for Recognition.

5. The provisions of 11 U.S.C. § 1520 apply to this proceeding.

6, Pursuant to 1] U. S. C. §1521 (a)(1), all persons and entities are stayed from
commencing or continuing any action or proceeding concerning the assets, rights, obligations or
liabilities, of the Debtor to the extent they have noy been stayed under 11 U.S.C. § 1520(a). .

7. Pursuant to 11 U. S. C. §1521 (a)(2), all persons and entities are stayed from
executing against the assets of the Debtor to the extent it has not been stayed under 11 U.S.C. §
1520(a).

8. Pursuant to 11 U. S. C. §1521 (a)(3), all persons and entities are prohibited from
transferring, encumbering or otherwise disposing of any assets of the Debtor to the extent this
right has not been suspended under 11 U.S.C. § 1520(a).

9. Pursuant to 11 U.S. C. §1521 (a)(5), the Foreign Representatives are entrusted with
the administration or realization of all or part of the Debtor’s assets within the territorial
jurisdiction of the United States.

: 10. Pursuant to 11 U. S. C. §1121 (a)(6), the relief granted by the Court in its March
26, 2021 Order Granting Emergency Motion for Order Granting Provisional Relief Pending the
Hearing on Recognition Pursuant to Section 1519 of the Bankruptcy Code [D.E. 10] is extended
indefinitely, until further order of this Court.

11. All persons and entities provided notice of this Order who are in possession,
custody or control of property, or the proceeds thereof, of the Debtor located within the territorial
jurisdiction of the United States, shall immediately advise the Foreign Representatives by written

notice sent to the following addresses:
Case 6:21-cv-00894-GAP Document1 Filed 05/24/21 Page 8 of 9 PagelD 8
Case 6:21-bk-01251-LVV Doc 36 Filed 05/08/21 Page 8 of 8

Attn: Colin Diss, Hannah Davie, and Michael Leeds

Joint Trustees of Talal Qais Abdulmunem Al Zawawi

c/o Grand Thornton UK LLP

30 Finsbury Square

London EC2A 1AG

With a copy to:

Attn: Leyza F. Blanco

Cristina Vicens Beard

Sequor Law, P.A.

1111 Brickell Avenue, Suite 1250

Miami, Florida 3313]

which written notice shall set forth: (i) the nature of such property or proceeds; (ii) when and how
such property or proceeds came into the custody, possession or control of such person or entity;
and (iii) the full identity and contact information for such person or entity. The Foreign
Representatives shall file with the Court information demonstrating those persons and/or entities
to whom he has provided notice of this Order.

12. The Foreign Representatives are authorized to examine witnesses, take evidence or
seek the delivery of information concerning the assets, affairs, rights, obligations or liabilities of
the Debtor pursuant to §1521(a)(4), the Federal Rules of Bankruptcy Procedure, including without
limitation the procedure of Fed. R. Bankr. P. 2004 and Local Rule 2004-1, without further order
of this Court.

13. The Foreign Representatives are further authorized to operate and may exercise the
powers of a trustee under, and to the extent provided by 11 U.S.C. §§ 363 and 552.

14. Notwithstanding any provision in the Bankruptcy Rules to the contrary, (i) this
Order shall be effective immediately and enforceable upon entry and shall constitute a final order

within the meaning of 28 U.S.C. § 158(a); (ii) Foreign Representatives are not subject to any stay

in the implementation, enforcement, or realization of the relief granted in this Order; and (iii)
Case 6:21-cv-00894-GAP Document1 Filed 05/24/21 Page 9 of 9 PagelD 9
Case 6:21-bk-01251-LVV Doc 36 Filed 05/06/21 Page 6 of 8

Foreign Representatives are authorized and empowered, and may in their discretion and without
further delay, take any action and perform any act necessary to implement and effectuate the terms
of this Order.

15. No action taken by Foreign Representatives in preparing, disseminating, applying
for, implementing, or otherwise acting in furtherance of the UK Proceeding or any order entered
in or in respect of the Chapter 15 case (including any adversary proceedings or contested matters)
will be deemed to constitute a waiver of immunity afforded the Foreign Representatives, including
pursuant to 11 U.S.C. §§ 306 and 1510.

16. | This Court shall retain jurisdiction with respect to the enforcement, amendment,
modification or termination of this Order, any requests for additional relief or any adversary
proceeding brought in and through this Chapter 15 case, and any request by any person or entity
for relief from the provisions of this Order.

17. This Court shall retain jurisdiction with respect to the administration, realization,
and distribution of the assets of the Debtor within the territorial jurisdiction of the United States.

###

Submitted by:

Leyza F. Blanco, Esq.

Cristina Vicens Beard, Esq.
SEQUOR LAW

1111 Brickell Avenue, Suite 1250
Miami, Florida 33131

Telephone: 305-372-8282
Facsimile: 305-372-8202

E-Mail: !blanco@sequorlaw.com
cvicens@sequorlaw.com

Leyza F. Blanco shall serve a copy of this Order on all interested parties entitled to service and
file a certificate of service thereafter.
